UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6345



DAVID LAWRENCE DIXON,

                                              Plaintiff - Appellant,

          versus


DARREN R. FRANCIS, individually and in his
official capacity as a law enforcement
official of the West Virginia State Police
Crime Laboratory; THOMAS KIRK, individually
and in his official capacity as the West
Virginia State Police Superintendent; KENNETH
W. BLAKE, individually and in his official
capacity as Director of the State Police
Criminal Identification Bureau; TED SMITH,
individually and in his official capacity as
the Serology Division Supervisor; BRIAN K.
COCHRAN, individually and in his official
capacity as a law enforcement official of the
West Virginia State Police; WEST VIRGINIA
DEPARTMENT OF PUBLIC SAFETY; CONTINENTAL
CASUALTY COMPANY; WEST VIRGINIA BOARD OF RISK
MANAGEMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-00-939-5)


Submitted:   April 18, 2002                 Decided:   April 30, 2002
Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lawrence Dixon, Appellant Pro Se.          Charles Patrick
Houdyschell, WEST VIRGINIA DEPARTMENT OF CORRECTIONS, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David    Lawrence    Dixon     appeals    the   district   court’s     order

denying   relief   on    his   42   U.S.C.A.    §    1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.    See Dixon v. Francis, No. CA-00-939-5 (S.D.W. Va.

Feb. 14, 2002).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                       AFFIRMED



                                       2